DETAILED ACTION
	This is a Notice of Allowance for U.S. App. 16/858,522. Receipt of the RCE, amendments, and arguments filed on 06/27/2022 is acknowledged.
Claims 21-44 are pending.
Claims 1-20 are cancelled.
Claims 21-44 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roni Jones on 08/03/2022.

The application has been amended as follows: 
	Amend the last line of claim 24 to define --toward [[a]] the base--;

	Amend line 2 of claim 42 to define --toward [[a]] the base--.

Allowable Subject Matter
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 06/27/2022 are persuasive. It would not have been obvious to have not only modified Grinshpun et al. (U.S. Patent 6,247,280) in view of Brandt et al. (U.S. Patent 8,769,904) to include a plurality of barbs on the stem and a plurality of catches on the receptacle such that a first barb can lock onto two different catches for two different lock positions, but also allowing for retaining concrete within the space in both of such locked configurations. As Applicant argues, Grinshpun et al. disclose such wall panels are built so as to reduce the size of the vertical seams between connected panels for aesthetic reasons and thus it would not have been obvious to have modified Grinshpun et al. to be functional for holding concrete within a first outermost locked position when multiple catches are used since the vertical seam formed would be too large for aesthetic purposes, which Grinshpun et al. is directed towards. Furthermore, the structure of the stem of Grinshpun et al. would also make it easier for such a stem and barb to be pushed out of the receptacle and catch when in the first locked position since less force is needed to push the legs of the receptacle from one another when concrete is poured. See figure 4 of Applicant’s Remarks. The structure of figure 16C of the present application instead comprises of barbs and catches of narrow width but long length which are allowed to catch with one another to prevent lateral movement between one another when in the locked position and thus allows for a stronger locking of the panels relative to one another and thus prevent removal of the panels from one another in any locked position as defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635